Citation Nr: 1806623	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 10 percent for chronic left scapular sprain (claimed as thoracic spine injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for chronic left scapular sprain and chronic right wrist sprain.  In May 2010 the Veteran submitted a notice of disagreement on the issue of his thoracic spine condition only.

In August 2016, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Prior to December 17, 2012, the Veteran's chronic left scapular sprain manifested as no more than pain and limitation of motion.

2.  As of December 17, 2012, the Veteran's chronic left scapular sprain manifests as pain, muscle spasm, and additional limitation of motion with objective evidence of painful motion beginning at 60 degrees of forward flexion and a combined range of motion of 105 degrees after repetitive testing.


CONCLUSIONS OF LAW

1.  Prior to December 17, 2012, the criteria for a rating higher than 10 percent for chronic left scapular sprain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  As of December 17 2012, the criteria for a 20 percent rating, but not more, for chronic left scapular sprain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).


II.  Disability Rating

The Veteran is seeking a higher rating for chronic left scapular sprain.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's chronic left scapular sprain is currently rated under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.  Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also found at § 4.71a.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a General Formula at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.

A February 2009 service treatment record notes the Veteran's report of intermittent back pain.  He described short duration sharp shooting pain with bending or moving "the wrong way."  Thoracic spine pain was not elicited by motion and nothing was observed that day. 

A July 2009 VA treatment record notes the Veteran's report of recurrent mid-back pain with increasing severity over the prior month.  He had full range of motion of his back, shoulders, and arms.  There was no edema, erythema, or tenderness to palpation.

In March 2010 the Veteran underwent a VA examination in conjunction with this claim.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  At that time, the Veteran reported mid back pain between the left scapula and mid thoracic spine since active service.  He had daily on and off pain in that area.  He had an increase in pain after sitting and standing activities and could not sit or stand for more than an hour and a half at a stretch.  Handling weights over 30lbs increased his pain.  The pain was not much related to cold weather.  He did not wear a back brace, or use a cane or walker.  He denied any radiculopathy.  There was no paralysis, weakness of the muscles, sphincter disturbances, or paresthesias.  He did not undergo any back surgeries.   He had not gotten any x-rays of the spine or scapula.  His symptoms were not much related to arm activities.  He denied any other chronic joint or back problems.  Physical examination found that the Veteran could stand erect without support.  

Alignment of the cervical, thoracic, and lumbar spine is normal.  There were no paraspinal muscle spasms.  He was not wearing any back braces.  Cervical spine movements were within normal limits and not painful.  Repetitive movements were normal and not painful.  Range of motion of the dorsolumbar spine was flexion to 80 degrees, extension to 25 degrees, bilateral lateral flexion and rotation to 30 degrees.  This was not painful.  Repetitive motions were normal and not painful.  Coordination was normal.  There was no further limitation or pain.  Straight leg raising test was 80 degrees on both sides.  Lasegue sign was negative on both sides.  Examination of both scapulae revealed no obvious deformities or tender points, especially over the left scapula.  The infrascapular muscles appeared normal.  There was no wasting or atrophy.  The muscle power of muscle group IV was normal.  Repetitive motions were normal and not painful.  His gait was normal.  He was not using a cane or walker.  He was diagnosed with chronic left scapular sprain since service.

In January 2012 the Veteran underwent a VA examination in conjunction with this claim.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  At that time, the Veteran reported daily pain that was worse in the morning and got better as the day went on and with heating pad, but never went away.  The Veteran did not report flare-ups.  Range of motion testing found full range of flexion and extension without objective evidence of pain and full range of bilateral lateral flexion and rotation with objective evidence of pain at 25 degrees in all four directions.  The Veteran was able to perform repetitive testing without additional limitation of motion.  His functional impairment was characterized by pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm.  He had full muscle strength without atrophy.  Reflex and sensory exam results were normal.  Straight leg testing was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to this disability.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use any assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  The Veteran did not have any associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms associated with this disability.  Radiologic imaging studies did not show arthritis or vertebral fracture.  This disability impacted the Veteran's ability to work.  This examiner noted that the Veteran's maximum tenderness was in the lateral to mid left scapula and medial to the T4 vertebra.  The remaining vertebrae were nontender on examination.  There was no complaint of lower extremity problems.

On December 17, 2012 the Veteran underwent a VA examination in conjunction with this claim.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  At that time, the Veteran reported flare-ups of this disability.  He was in college and not employed.  He restricted lifting, bending, and exercising due to constant mid back pain.  Physical examination found flexion to 75 degrees with objective evidence of painful motion at 60 degrees, extension to 25 degrees with objective evidence of pain at 15 degrees, right lateral flexion to 25 degrees with objective evidence of painful motion at 15 degrees, left lateral flexion to 25 degrees with objective evidence of painful motion at 15 degrees, right lateral rotation to 10 degrees with objective evidence of painful motion at 5 degrees, and left lateral rotation to 10 degrees with objective evidence of painful motion at 5 degrees.  He was able to perform repetitive motion testing.  After three repetitions, he had flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 5 degrees.  His functional limitation was described as less movement than normal, weakened movement, and pain on movement.  During this exam, there was pain and tenderness and some spasm of the mid intrascapular areas bilaterally.  This did not result in abnormal gait or spinal contour.  The Veteran had full muscle strength without atrophy.  Reflex and sensory exam results were normal.  Straight leg testing was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to this disability.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use any assistive device as a normal mode of locomotion.  The Veteran did not have any associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms associated with this disability.  Radiologic imaging studies did not show arthritis or vertebral fracture.  This disability impacted the Veteran's ability to work in that chronic mid back pain limited his ability to lift and so he would only be considered employable on a sedentary basis.

A June 2014 VA treatment record noted disc bulging in the thoracic spine shown on x-ray.  Physical therapy was ordered again.  The Veteran was using a brace.

In July 2014, the Veteran filed a claim for vocational rehabilitation.  The February 2016 Counseling Record Narrative Report found that the Veteran's service connected disabilities, particularly his back disability, placed him at an employment disadvantage, noting that he was unable to continue with physical labor jobs.

On February 25, 2017, the Veteran VA examination was cancelled for the Veteran's failure to respond to VA's request for examinations.  This is akin to his failure to report for an examination.  The Veteran has not provided good cause for this failure.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  As such, the Veteran's claims will be decided based on the evidence of record.

Prior to the December 17, 2012 VA examination, the Veteran's back disability has resulted in pain and limitation of motion.  This limitation included forward flexion to no less than 80 degrees, extension to no less than 25 degrees, left and right lateral flexion to no less than 25 degrees, and left and right lateral rotation to no less than 25 degrees, with a combined range of motion of no less than 205 degrees.  When these symptoms are applied to the rating criteria, they are consistent with the current 10 percent rating for this period.  38 C.F.R. § 4.71a, DC 5237.  A higher rating requires either additional limitation of motion or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this case, no muscle spasm or guarding was shown on the record during this period.  Thus, a rating higher than the current 10 percent is not warranted prior to December 17, 2012.

The December 17, 2012 VA examination showed increased limitation of motion with objective evidence of painful motion beginning at 60 degrees of forward flexion.  The Veteran's combined range of motion after repetitive testing was 105 degrees.  This is consistent with the criteria for a 20 percent rating.  38 C.F.R. § 4.71a, DC 5237.  A higher rating requires forward flexion of the thoracolumbar spine not greater than 30 degrees or ankylosis of the thoracolumbar spine.  Id.  This level of impairment is not shown on the record.  Thus, a rating higher than the current 20 percent is not warranted as of December 17, 2012.

No objective neurologic abnormalities have been noted at any time during the pendency of this claim.  Instead, the record repeatedly finds no evidence of radiculopathy or other neurologic abnormalities.  As such, separate compensable ratings for associated objective neurologic abnormalities are not warranted.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of (list the disabilities for which the decision is adjudicating a ratings issue), are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.



ORDER

Prior to December 17, 2012, an initial rating higher than 10 percent for chronic left scapular sprain is denied.

As of December 17, 2012, an initial rating of 20 percent, but not more, for chronic left scapular sprain is granted, subject to the regulations governing the disbursement of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


